Gould, Associate Justice.
The petition in this case asks the equitable interposition of the District Court to prevent the enforcement of a judgment of the County Court. It appears, from the averments of the petition, that the grounds on which that interposition is now sought were all set up and passed upon in the suit in the County Court, and that the petition in fact seeks to have the judgment of the County Court revised and corrected by the District Court.
The Constitution does not confer on the District Court appellate or supervising powers over the County Court, except in matters of probate and guardianship. (Art. 5, sec. 8.)
In ordinary civil suits, involving amounts within their respective jurisdictions, these tribunals are alike independent each of the other, and their respective judgments can only be reviewed or relieved against in the same court where rendered, or by a resort to the proper appellate tribunal. When a party states a case entitling him to the equitable interposition of a court against its own judgment, the erroneous refusal of relief is to he corrected only in the court having appellate jurisdiction.
The District Court had no jurisdiction of the case, and did not err in sustaining exceptions to the petition. The judgment is affirmed.
Affirmed.